DETAILED ACTION
The instant application having Application No. 15/528528 filed on 05/22/2017 is presented for examination by the examiner.

Claim 1 was amended. Claims 5-6, 9-10, 21 were cancelled. Claims 14-20 were withdrawn. Claims 1-4, 7-8, 11-13, 22 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on JAPAN 2015-038288 02/27/2015. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
Applicant’s argument (See Applicant’s remark filed on 04/30/2021) have been fully considered and not persuasive.

On Applicant’s remark, Applicant argues that Applicant’s specification provide a clear disclosure to support Applicant’s claimed amendment. In response, Examiner respectfully disagrees. In par. 0254, Applicant merely discloses using an information processing apparatus 100 to detect and distribute COLOR information in a case where multiple COLORs are used around the information processing apparatus 100 regardless of presence or absence of overlapping detection. However, par. 0254 and the rest of the Applicant’s specification do not provide any clear disclosure regarding (i) an existence of a third information processing apparatus/a third network, (ii) whether the multiple BSS colors are being used at the same time by a multiple different networks, and/or (iii) an implementation of the Applicant’s claimed invention in an environment which involve a third information processing apparatus/a third network.

Also, based on Applicant’s argument, it appears that Applicant assumes each information processing apparatus is associated with only one BSSID. As such, since par. 0254 mentions “multiple COLORs” and each “Color” is associated with a BSSID, Applicant assumes that there must be a third information processing apparatus/a third network in a system. However, contradict to the Applicant’s assumption, an access point (i.e. information processing apparatus) can actually associate with a multiple BSSIDs. According to a NPL, “Understanding the Network Terms SSID, BSSID, and ESSID”, which was published by Juniper Networks, an access point can associate with as much as 64 BSSIDs plus the base access point BSSID. Accordingly, while each BSSID is associated with an AP, it does not necessarily mean that 

In addition, although Applicant’s specification may disclose something about detecting a multiple BSS colors in the system, it does not mean that the multiple BSS colors are detected simultaneously from a multiple different networks or APs. In fact, detecting a multiple BSS colors in a system, can simply mean that an AP or a first network detects each of the multiple BSS colors one at a time from a second AP or a second network which uses and switches to a different BSS color one at a time. As such, there no showing from the Applicant’s specification, that each of the multiple BSS colors is used by a different network at the same time or a different time. 

Furthermore, after a further review on Oteri et al., it is clear that Oteri’s disclosure also apply to three networks environment (See the updated mapping of the 103 rejection.). As such, even as a hypothetical that there is a clear disclosure from the Applicant’s specification to provide a support for the Applicant’s amendment, Oteri’s disclosure still cover the scope of the Applicant’s amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.




The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-8, 11-13, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this case, the amended limitations (See amended claims filed by Applicant on 06/01/2020 and 12/08/2020) in claims 1-4, 8, 12 and 22 have received no sufficient support from the disclosure of Applicant’s specification. 

Applicant’s specification only have sufficient disclosure regarding implementation of the Applicant’s claimed invention in a two networks environment. Applicant’s specification doesn’t have sufficient disclosure regarding implementation of the Applicant’s claimed invention in a three networks environment. The par. 0254 of Applicant’s specification merely discloses a very general concept of detecting and distributing information regarding multiple BSS COLORs used around the information processing apparatus. However, such disclosure does not provide enough support for Applicant’s claimed amendment.

Claims 7, 11, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for at least the reason stated above. Claims 7, 11, 13 depend on claim 1; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oteri et al. (US 2018/0270038 A1)
As per claim 1, Oteri discloses “An information processing apparatus comprising: processing circuitry configured to set a first physical layer network identifier identifying a first network which the information processing apparatus belongs;” [(par. 0155), A STA may identify an interference transmission from APs in OBSSs (Overlapping BSSs) and may coordinate its communication (e.g., simultaneous communication) with AP in the STA's own BSS. (p.18: claim 27), an access point (AP) determining that a BSS color of at least one (one or more) overlapping BSS (OBSS) associated with at least one (one or more) neighboring APs is a same color as a first BSS color of the AP, wherein the first BSS color is currently used by the AP. (p.18: claim 28), wherein the AP makes the determination based on an autonomous BSS color collision report received from one of its associated STAs] “receive notification information from a first wireless communication device including a second physical layer network identifier identifying a second network;” [(par. 0166), One or more APs may use coordination to select a color (e.g., the best color) for their BSS. Coordination may be described herein. An AP may select a new BSS color value through coordination, for example, when newly starting a new BSS, when discovered that an OBSS may be using the same color value as their one or more OBSS (Overlapping BSS) may be using the same color value as their own BSS, and/or when it experiences interference above a certain threshold level.] “detect that a third physical layer network identifier for a third network matches the first physical layer network identifier; and in response to the detection,” [(par. 0166), One or more APs may use coordination to select a color (e.g., the best color) for their BSS. Coordination may be described herein. An AP may select a new BSS color value through coordination, for example, when newly starting a new BSS, when discovered that an OBSS may be using the same color value as their current BSS, when informed by their STAs that one or more OBSS may be using the same color value as their own BSS, and/or when it experiences interference above a certain threshold level.] “change the first physical layer network identifier to a fourth physical layer network identifier identifying the first network at a first timing,” [(p.18: claim 27), AP generating a basic service set ( BSS) color change announcement element, wherein the BSS color change announcement element comprises a BSS color information field and a color switching time field, and wherein the BSS color information field indicates a second BSS color to be used by the AP, and wherein the color switching time field indicates a number of time units until the AP switches to the second BSS color; and the AP transmitting the BSS color change announcement element to a station (STA). (par. 0165 and fig. 24), The switching time field may indicate the time of the switching to the new BSS Color. (par. 165 and fig. 24), New BSS Color field.] “and transmit change information including the fourth physical layer network identifier and a first timing indicating an end for use of the first physical layer network identifier and a starting use of the fourth physical layer network identifier,” [(p.18: claim 27), AP generating a basic service set ( BSS) color change announcement element, wherein the BSS color change announcement element comprises a BSS a color switching time field, and wherein the BSS color information field indicates a second BSS color to be used by the AP, and wherein the color switching time field indicates a number of time units until the AP switches to the second BSS color; and the AP transmitting the BSS color change announcement element to a station (STA). (par. 0165 and fig. 24), The switching time field may indicate the time of the switching to the new BSS Color. (par. 165 and fig. 24), New BSS Color field.] “wherein the processing circuitry chooses the fourth physical layer network identifier from a physical layer network identifier other than the first, the second, and the third physical layer network identifier as the fourth physical layer network identifier,” [(p.18: claim 27), AP generating a basic service set ( BSS) color change announcement element, wherein the BSS color change announcement element comprises a BSS color information field and a color switching time field, and wherein the BSS color information field indicates a second BSS color to be used by the AP, and wherein the color switching time field indicates a number of time units until the AP switches to the second BSS color; and the AP transmitting the BSS color change announcement element to a station (STA). (par. 0165 and fig. 24), The switching time field may indicate the time of the switching to the new BSS Color. (par. 165 and fig. 24), New BSS Color field.] “wherein the processing circuitry sets a monitor time of the notification information for extracting a physical layer network identifier used in the other network, and wherein the notification information is from the first wireless communication device belonging to the first network another information processing apparatus” [(p.18: claim 27), an access point (AP) determining that a BSS color of at least one overlapping BSS (OBSS) associated with at least one (one or more) neighboring APs is a same color as a first BSS color of the AP, wherein the first BSS color is currently used by the AP. (p.18: claim 28), wherein the AP makes the determination based on an autonomous BSS 

As per claim 2, Oteri discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] “wherein responsive to determining that a value of the first physical layer network identifier existing in a physical header of a received packet is the same as a value of the first physical layer network identifier used in the first network, and a value of a data link layer network identifier existing in a MAC header is different from a value of a data link layer network identifier for identifying the first network, the processing circuitry determines that the first physical layer network identifier and the third physical layer network identifier match each other” [(par. 0163), The OBSS Reporting (Sub) Element, or a set of fields and/or a subfields, may be implemented as any part of existing element, such as HE Capabilities Element, HE Operation Element, or any part of control, management, extension or null data packet (NDP) frames, or as a part of MAC or physical layer convergence protocol (PLCP) header.]

claim 3, Oteri discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] “wherein responsive to determining that information about a physical layer network identifier described in a payload of a received beacon packet is the same as information about the first physical layer network identifier used in the first network, and information about a data link layer network identifier existing in a MAC header is different from information about a data link layer network identifier for identifying the first network, the processing circuitry determines that the first physical layer network identifier and the third physical layer network identifier match each other” [(par. 0164), An AP may have detected that one of its OBSS is using the same color as its own BSS, for example, by detecting an OBSS packet such as beacon, short beacon, data, and control, management or extension packets from an OBSS.]

As per claim 4, Oteri discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] “wherein responsive to determining that the processing circuitry receives a match detection notification of the first physical layer network identifier and the third physical layer network identifier from the other information processing apparatus which belongs to the first network, the processing circuitry determines that the first physical layer network identifier and the third physical layer network identifier match each other” [(p.18: claim 27), an access point (AP) determining that a BSS color of at least one (one or more) overlapping BSS (OBSS) associated with at least one (one or more) neighboring APs is a same color as a first BSS color of the AP, wherein the first BSS color is currently used by the AP. (p.18: claim 28), wherein the AP makes 

As per claim 7, Oteri discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] “wherein responsive to determining that there does not exist any physical layer network identifier other than the extracted physical layer network identifier, the processing circuitry adopts, as a changed first physical layer network identifier, a physical layer network identifier used in a network including the other information processing apparatus transmitting notification information with a least reception strength” [(par. 0166), One or more APs may use coordination to select a color (e.g., the best color) for their BSS. Coordination may be described herein. An AP may select a new BSS color value through coordination, for example, when newly starting a new BSS, when discovered that an OBSS may be using the same color value as their current BSS, when informed by their STAs that one or more OBSS may be using the same color value as their own BSS. (par. 0169), An AP/Coordinator may announce to its BSS or one or more BSSs that the BSSs should switch to a new BSS color value at a provided switching time, for example, using a change of color frame/Element.]

As per claim 8, Oteri discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] “wherein responsive to determining that the first physical layer network identifier and the third physical layer network identifier match each other, the processing circuitry does not change the first physical layer network identifier responsive to determining that notification information transmitted from the other information processing apparatus which belongs to the third network includes change information for changing the third physical layer network identifier” [(par. 0166), One or more APs may use coordination to select a color (e.g., the best color) for their BSS. Coordination may be described herein. An AP may select a new BSS color value through coordination, for example, when newly starting a new BSS, when discovered that an OBSS may be using the same color value as their current BSS, when informed by their STAs that one or more OBSS may be using the same color value as their own BSS. (par. 0169), An AP/Coordinator may announce to its BSS or one or more BSSs that the BSSs should switch to a new BSS color value at a provided switching time, for example, using a change of color frame/Element.]

As per claim 11, Oteri discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] “wherein the processing circuitry transmits the change information with a beacon in which information about the first physical layer network identifier is not stored in a physical header” [(par. 165 and fig. 24), New BSS Color field.]

As per claim 12, Oteri discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] “wherein before the processing circuitry receives a packet in which the fourth physical layer network identifier is applied to a physical header of the packet from all information processing apparatuses which belong to the first network, the processing circuitry receive, as a reception target, a packet applied with any one of the first physical layer network identifier and the fourth physical layer network identifier” [(par. 0155), As illustrated in FIG. 22, in the OBSS, AP2 may initialize 

As per claim 22, Oteri discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] “wherein the first physical layer network identifier is a first BSS COLOR, the second physical layer network identifier is a second BSS COLOR the third physical layer network identifier is a third BSS COLOR, and the fourth physical layer network identifier is a fourth BSS COLOR” [(p.18: claim 27), an access point (AP) determining that a BSS color of at least one (one or more) overlapping BSS (OBSS) associated with at least one (one or more) neighboring APs is a same color as a first BSS color of the AP, wherein the first BSS color is currently used by the AP. (p.18: claim 28), wherein the AP makes the determination based on an autonomous BSS color collision report received from one of its associated STAs]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Oteri et al. (US 2018/0270038 A1) in view of Seok (US 2017/0105143 A1).

As per claim 13, Oteri discloses “The information processing apparatus according to claim 1,” as [see rejection of claim 1.] 
Oteri does not explicitly disclose “wherein in response to a request from the other information processing apparatus which belongs to the first network, the processing circuitry transmits information about the first physical layer network identifier to the other information processing apparatus”.

However, Seok discloses “wherein in response to a request from the other information processing apparatus which belongs to the first network, the processing circuitry transmits information about the first physical layer network identifier to the other information processing apparatus” as [(par. 0261), A COLOR value of a BSS may be delivered to a HEW STA through a Beacon frame, a Probe Response frame.]

Oteri et al. (US 2018/0270038 A1) in view of Seok (US 2017/0105143 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Seok’s teaching into Oteri’s teaching. The motivation for making the above modification would be to allow a COLOR value of a BSS to be delivered to a HEW STA through a Probe Response frame. (Seok, par. 0261)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463